15#4*1-a?
                                                                  RECEIVED
To;         <W 0F Crim<na| Appeals 0F Tex3S                 ««—pMLS
                                                              "OF CRIMINAL
                                                                  JAN 05 2015

ft£     t        0       i      .n                            ^el Acosta, Clerk
HE . Tn ReWe to <W4<n Corresponds sen4 4o FDuRTH CoURT OF 4ppraU
        ST7-S hE,4HE'Ho++U ™a^abou4 December U-aom CauTtt,.
Dn DccamUr l|-IM a Ceroid CopM oT a lelkr of 5faWn4. .4 fe4. ^ A                                ,.
+o 4h« feuJh (W rf Appeals mreference »h*                            ,,, *




4he qil 0per34oR 4o 9e4 JW«r PD|ir r          L, mbe"'ihccl 4hc a«ouo4 40 .
Sdiiioos, he 4h,n WOuld include 4ux> assai|a 1 , ^^^^fe
^ ^ w4he ow^c omURD£R Ci zhi i*?-j*" ^ ^^
and 4ha Judge duani43 fl^^a^ 3<PP.D^riclO i?' ^ r^,'0^
had Dossed ,nd ^u,Hedt^Ih.^ •^;^7^
durM if WM could* 4>ind .e Gu,l4, of T^/fe't^/ ^ ^"it ,
™ a.,i4,)0f a le35er rfa oiw iicTWui^hW m s;
m;s|r',al,I W3, .eu,r remd,c4ed Mor Wed PoX^ 7^ 7" ,
fer, Appeal arWlfcAppelb^            IY^a W+ii   f  i ^ ^    ,
££T«ii, respond, 4o 4hU a„d Prio* Clorr^00cW lnC ^fr^aLiffi-l,
Clorresponced,                                          '             v'^on tan-Ben
                                                                        JdUuJCtrhrA/i f{f(^£[
ThanK*,-gnd -an^ assignee in k. TQa44er . oII k   • ,       , ,    ^'^^                   Pro ac
                                                                    W9 Ke4nevje W
                                                                   •Anqle.-rori ~T? ,
                         L.3U5*- Mo^^_XRr   iitoai




                                                     -^cluok'.al Db-micT
   Ti^^r^i£_^E_3E21A^                                &*o* Co^ -r^



To THE M0QORAB1E JuoftE OF £AID Court-

X am W ippellan+ mW -sboue numbered snd er4«+U c9use ^A T
bho,iH de,4-,4u4, o* ^      kW,ck Coonsel and herab, ^ ^ ^
4o appoint GompeW counsel 4o r^^W me mW,4 Q                  -ciuse,




                                                      ^ecPfull^ SubmiHed
                                                      "PpelU^

                             ORDER

J_ hereby gppoin4                            n        n
r^        4jo  -r^n^^rJtr^t^4^                       cr4
Oa.se.,-Bod 4o conW* 4c r«preSGn4 4he SM „ I T,T 3°d e^W
                                                         4*be


                                                          Juciqe fres'tclins
                             CauaL Ho. aoipi cr-ir.ua q



                                                           mTHE District Court
 TMF STATF t>T- T£&A£_                                     j23^"dliOicia| DisTRitT
                                                          ***** (W,, T„a5

                        PAUPEa^__p£rti
To TU£ W005RAB1E C|U06E 0F SA|0 ^




                  Bn .nd.genl Person uphold ^             ^      h . ,              ,
+o PSH -the (Ws of Proseculinq W ^boue *nd ^              •       .-
Pauperis                                                  Ktrmi6Sion +o Proceed in -P,       Grm;




 51 ATE df Iexss
 dourd^ DF Eex3R

before nu -the Unddrsiahcd guthori+vj on 4h»s datj persbnslL "appeared _____
Wh* *h»4«l on oa+h 4h*4 W inftwWion Con+^ned Vn 4hC ftreooino Wrumenl i3 W
3ndi vlorrecK                                                    c    ^                       w^



Gruue. under m^ se^l of o-PPi ce on Iht^ 4hc   daVc>4?.       .ats.


                                                                          NiA^rx, R.bl I t
            .MstooftK           i^ fta4'iIOK(             44end eR




Abe b^WU^ i-IJandl^^^^^^on^,
decide Ukr Pen.14^ ol Perjun, W 4h* Wpmc, ,Wru™n4 is 4ru,
Bna Lorreck




Si&oeD on -lh„ lhe____7r,c(au o-P______!_____abiH.




                                                     AppelraaT
      Vs                                           ITITME District Court

 TBF STATE (QF "TE__&_                             iwn n      i    uomcT


                         ^ern'on_To ^ET

l^TME )40noRA51E c4ud£,_ OF £AID Cocm-


Come_ nex^ephcn ^.Vh^PP^n          )Appeli_n4 in -the. ^bfcue *ty«J ^nd numbered (W

 Ir«l on W        _* d^0.p             50_ ^            __prp ,0 (he       JDJic
Goui4, Be*3t Qoun4y7Feya, "78905


                                                      ^€iipec4PulL Submitted
 "5iUnrv>. XU^ <ftppd|-_nt
  d4+opnCM tor ^ M1          *                        frC^g^ As/ztcffldh)
                                                     Xlli
 \




                     Certificate of service

Thereby cec^u lha4 on 4hU the __?»<_<, >+_____«_,. aW^nd
«3uu uoiorG6^ , «_^n Antonio, jey^^ "78^5



                                               iK^y^ -«'^_a___£-
                                               ^Ppe(l3n4


                             0?iDER


On 4h_ W_ daM J)                    _5o__ cam. on 4* be^lU^
1t)g4igq 4(0 _-c4 and said TQo4loa 15 herebu

          C3 <aramn_j>                            C3 DtMmD




                                                    duD€>_   R-esfdms